NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL GREEN, AKA Kevin Dean                   No. 19-16715
Brewer,
                                                D.C. No. 3:18-cv-00648-WHA
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CALIFORNIA CORRECTIONAL
HEALTH CARE SERVICES; et al.,

                Defendants-Appellees,

and

EDMUND G. BROWN, Jr.; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Michael Green appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Green failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his priapism and chronic pain. See id. at 1057-58 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); see id. at 1058 (“[T]o prevail

on a claim involving choices between alternative courses of treatment, a prisoner

must show that the chosen course of treatment was medically unacceptable under

the circumstances, and was chosen in conscious disregard of an excessive risk to

[the prisoner’s] health[.]” (citation and internal quotation marks omitted)).

      The motion of defendants Fu, Kumar, Omosaiye, Bright, Ellis, Pagong, and

Erguiza to amend the caption (Docket Entry No. 21) is granted in part. The Clerk

is instructed to add Gerald Ellis and San Fu as defendants-appellees to the caption.

To the extent the motion seeks any other relief, it is denied unnecessary.

      The Clerk is also instructed to file the answering brief, the supplemental


                                          2                                     19-16715
excerpts of record, and the reply brief submitted at Docket Entry Nos. 19, 20, and

22, respectively.

      All other pending motions and requests are denied.

      AFFIRMED.




                                         3                                   19-16715